Title: James Madison to Bernard Peyton, 7 June 1827
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                June 7. 1827
                            
                        
                        Yours of the 2d. is duly recd. I was not very sanguine as to the sale of my Tobo. being aware of the effect
                            of the drought on it. But it has fallen short of my hopes, not being sufficiently aware of the mismanagement complained of.  We must try & do of more justice to the crop on hand which is an enlarged one, and in land which promises Tobo. of the first
                            quality: The prospect in our wheat fields is at present more promising than it has been for a number of years. The
                            crop of last year was little short of total failure.
                        The disappt. in the proceeds of my Tobo. is the more felt, as I am disappd. also in payments of considerable
                            amount of which I recd. repeated assurances, & on part of which I had fully relied till a late mail substituted
                            apologies & promises for what was expected. These circumstances will make it convenient for me to avail
                            myself of a prolonged indulgence of the Bank; and probably, of some enlargement also, with the requisite aid for the
                            purpose so kindly offered from yourself. As the debt on the note of Mr. Peters must be paid at all events, it may be
                            best to apply the proceeds of the Tobo. as far as a discharge of the accts. for articles sent us will permit
                            to that object at once, or to make such arrangts. with the Bank as will produce a saving of interests.
                        My waggon is not yet returned from its last trip. I find there will be two more loads, including what belongs
                            to a friend & is consolidated with mine
                        
                            
                                
                            
                        
                    